SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE WOODWARD delivered the opinion of the court: In its petition for rehearing, the State argues that the holding in In re Haggins (1976), 38 Ill. App. 3d 542, 348 N.E.2d 292, aff'd (1977), 67 Ill. 2d 102, 364 N.E.2d 54, mandates an affirmance of the trial court’s judgment in this case. Haggins stands for the proposition that the trial judge need not be convinced beyond a reasonable doubt that there is a factual basis for each element of the offense charged. Our holding in the instant case is that under Supreme Court Rule 402(c) (Ill. Rev. Stat. 1977, ch. 110A, par. 402(c)) the factual basis for a guilty plea must contain at least some evidence concerning each element of the charged offense. Thus we find nothing in the Haggins decision requires our granting a rehearing of this case. Affirmed. NASH and LINDBERG, JJ., concur.